Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoag (US 5,899,160).
	As seen at least in the embodiment of figure 5, Hoag teaches the system for English Paper Piecing and paper piecing quilting projects as claimed including using nonwoven batting (5) that is cut (column 5, lines 50-51) into individual pieces of batting having a selected shape and size (e.g. circular), wherein the individual pieces of batting are used as foundation pieces for paper piecing (column 6, lines 4-13). The individual squares are pieced together to form a quilt. Regarding claim 19, Hoag further teaches that a kit, for English Paper Piecing and paper piecing projects comprised of the following: multiple foundation pieces comprised of nonwoven batting; wherein the foundation pieces come in pre-cut shapes and sizes.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover (US 8,689,711).
Hoag teaches the invention substantially as claimed as indicated above in the rejection to claim 1. Hoag does not expressly set forth the batting material as being 100% polyester, 100% cotton or a mixture of cotton and polyester. Grover teaches that batting used as a foundation in present day quilts is generally made of cotton or polyester or a blend of the two textile types (column 5, lines 9-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different fibrous materials for the batting of Hoag including 100 % cotton, 100 % polyester or a mixture of polyester and cotton since such fibrous materials are well known for quilt battings as shown by Grover and in order to optimize the fibrous batting material for the quilt based on fiber characteristics such as strength,  softness,  durability and absorbency


s 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover and further in view of Casey (US 4,631,765).
	The combined teachings of Hoag and Grover set forth the invention as substantially claimed except for the pieces being polygonal in shape. The quilting system of Casey discloses polygonal shaped pieces, e.g. squares (figures 1 and 2), triangles (figure 6) and hexagons (figure 7). It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different shapes including polygons as shown by Casey in order to optimize the aesthetic appeal of the quilt.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Casey.
	Hoag sets forth the invention as substantially claimed as indicated above in the rejection to claim 19. While Hoag teaches pieces with different shapes, the pieces are not expressly set forth as being a polygonal shape. The quilting system of Casey discloses polygonal shaped pieces, e.g. squares (figures 1 and 2), triangles (figure 6) and hexagons (figure 7). It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different shapes including polygons as shown by Casey in order to optimize the aesthetic appeal of the quilt.  



s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover and in view of Casey and further in view of Repp et al. (US 6,261,397).
The combined teachings of Hoag, Grover and Casey teach the invention substantially as claimed as indicated in the rejection above to claim 3. The do not teach the batting having a water soluble adhesive coating. The disclosure of Repp et al. teaches a quilt including batting having a water soluble adhesive coating (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the batting pieces of the combined teachings of Hoag, Grover and Casey with a water soluble adhesive coating as shown by the disclosure of Repp et al. for the purpose of temporarily securing the batting to its proper position relative to the quilt covers and to allow for subsequent final sewing of the quilt covers as indicated by the disclosure of Repp et al. at column 1, lines 40-60. Regarding claim 6, the examiner takes Official Notice that release films are used to cover adhesives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a release film to protect the adhesive coating and prevent the adhesive coating from adhering prematurely.   

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover in view of Casey and further in view of Mason et al. (US 2018/0216267).
The combined teachings of Hoag, Grover and Casey set forth the invention substantially as claimed. They do not indicate that the batting includes a stiffening resin. The disclosure of Mason et al. teaches batting for quilts which include a stiffening resin (claim 4). It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of . 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover in view of Casey in view of Mason et al. and further in view of Repp et al.
The combined teachings of Hoag, Grover, Casey and Mason et al set forth the invention substantially as claimed as indicated in the rejection above to claim 3. The do not teach the batting having a water soluble adhesive coating. The disclosure of Repp et al. teaches a quilt including batting having a water soluble adhesive coating (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the batting pieces of the combined teachings of Hoag, Grover, Casey and Mason et al. with a water soluble adhesive coating as shown by the disclosure of Repp et al. for the purpose of temporarily securing the batting to its proper position relative to the quilt covers and to allow for subsequent final sewing of the quilt covers as indicated by the disclosure of Repp et al. at column 1, lines 40-60. Regarding claim 13, the examiner takes Official Notice that release films are used to cover adhesives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover and further in view of Mason et al.
 	The combined teachings of Hoag and Grover set forth the invention substantially as claimed. They do not indicate that the batting includes a stiffening resin. The disclosure of Mason et al. teaches batting for quilts which include a stiffening resin (claim 4). It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the batting of the combined teachings of Hoag and Grover with a stiffening resin for the purpose mitigating fiber migration as indicated by Mason et al at paragraph [0065]. Concerning the resin being water soluble, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a water soluble resin so as to readily remove the resin after piecing of the quilt. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover in view of Mason et al. and further in view of Repp et al.
The combined teachings of Hoag, Grover and Mason et al set forth the invention substantially as claimed as indicated in the rejection above to claim 15. The do not teach the batting having a water soluble adhesive coating. The disclosure of Repp et al. teaches a quilt including batting having a water soluble adhesive coating (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2


-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw